IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MICHAEL J. PENDLETON,                          : No. 94 WM 2020
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 COURT OF COMMON PLEAS OF                       :
 ALLEGHENY COUNTY,                              :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition and the Application

for an Immediate Hearing are DENIED.